 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     JESSICA DAILEY,                                     Case No. 1:20-cv-01407-AWI-SAB
11
                    Plaintiff,                           ORDER CONTINUING HEARING ON
12                                                       MOTION TO COMPEL, MODIFYING
             v.                                          SCHEDULING ORDER, AND
13                                                       CONTINUING TRIAL DATE
     LINKUS ENTERPRISES, LLC,
14                                                       (ECF Nos. 14, 16, 21)
                    Defendant.
15

16          On May 10, 2021, Plaintiff filed a motion to compel Defendant to provide supplemental

17 responses and production of Plaintiff’s request for production of documents to Defendant LinkUs

18 Enterprises, LLC, sets one and two, under Local Rule 251. (ECF No. 16.) On May 21, 2021, the

19 Court granted a stipulated request to continue the hearing on the motion from June 2, 2021, until
20 June 30, 2021. (ECF No. 20.) On June 18, 2021, the parties filed a request to further continue

21 the hearing on the motion until July 14, 2021. (ECF No. 21.) Additionally, the parties proffer

22 the meet and confer efforts regarding the disputed discovery has delayed other discovery moving

23 forward, and request all discovery deadlines, the dispositive motion filing deadline, as well as the

24 pretrial conference and trial dates be extended for a period of ninety (90) days. (Id.) The Court

25 finds good cause to grant the stipulated requests.

26 / / /
27 / / /

28 / / /


                                                     1
 1          Pursuant to the stipulation of the parties and finding good cause, IT IS HEREBY

 2 ORDERED that the hearing set for June 30, 2021, is CONTINUED to July 14, 2021, at 10:00

 3 a.m. in Courtroom 9. IT FURTHER ORDERED that the December 2, 2020 scheduling order is

 4 HEREBY AMENDED as follows:

 5          1.      Non-Expert Discovery Deadline: November 18, 2021;

 6          2.      Expert Witness Disclosure Deadline: December 16, 2021;

 7          3.      Supplemental Expert Witness Disclosure: January 13, 2022;

 8          4.      Expert Discovery Deadline: February 17, 2022;

 9          5.      Dispositive Motion Filing Deadline: March 1, 2022;

10          6.      Pretrial Conference: June 2, 2022, at 11:00 a.m. in Courtroom 2;

11          7.      Trial Date: July 26, 2022, at 8:30 a.m. in Courtroom 2; and

12          8.      All other aspects of the amended December 2, 2020 scheduling order shall remain

13                  in effect.

14
     IT IS SO ORDERED.
15

16 Dated:        June 21, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
